DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Any rejection from the previous office action, which is not restated herein, is withdrawn.
	Claims 1-14, 16-21, 22 are pending.


 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1)	Claims 1-5, 6, 10, 16, 17, 18, 19-21, 22 are rejected under 35 U.S.C. 103 as being obvious over Grundl et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892).

	Grundl et al. teach the instantly claimed compounds or a pharmaceutically acceptable salt thereof, wherein the compounds are provided in a pharmaceutical compositions comprising a pharmaceutically acceptable carrier (see abstract, columns 3-63, claim 21; addresses compounds of claims 1-5).  The compounds can be in the form of optical isomers, racemic, and non-racemic mixtures of isomers (see column 63, last paragraph to column 64, lines 1-4; addresses claim 10).  The compounds are CCR3 receptor antagonist (see columns 186-189) and are used to treat diseases wherein the compounds therein in the form of tablets, capsules, solution is taught. See column 196-197, A), B), C), D); see column 193-194 for pharmaceutical forms; column 194, lines 15-24 wherein oral administration of tablets is taught. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e teaches that the compounds therein can be administered parenterally and meets systemic administration. See column 193, lines 56-63.
Grundl et al. does not specifically teach the treatment of Parkinson’s disease employing the compounds therein.	
Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment. See abstract; claims. It is taught that the cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated. See paras [0029], [0034]. It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. See para [0066]; see claims.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat cognitive impairment in a subject diagnosed with neurodegenerative condition such as Parkinson’s disease comprising administering systemically such as oral, intravenous administration of the composition comprising effective amounts of the compounds taught by Grundl et al. because 1) Wyss-Coray et Parkinson’s disease, etc. can be treated; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators, 2) and Grundl et al. teaches that the claimed compounds are CCR3 receptor antagonists; Grundl et al. teaches pharmaceutical composition comprising the compounds therein in the form of tablets, capsules, solution, and teaches that the compounds therein can be administered orally. One of ordinary skill in the art would have been motivated to administer composition comprising effective amounts of the compounds taught by Grundl et al. orally or intravenously to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; and the claimed compounds are CCR3 receptor antagonist. 
Further, it is pointed out that Grundl et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious administration of the composition comprising effective amounts of the same compounds as instantly claimed orally or intravenously to treat cognitive impairment in Parkinson’s disease, and administration of the composition comprising the compounds will treat motor impairment, reduce neuroinflammation, reduce weakness in the limbs, treat neurodegeneration, reduce the increase in the eosinophilis in the blood or tissues in Parkinson’s disease patients as in instant claims 16-21, since these are the properties of the compounds taught by Grundl et al. 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
Applicant argues that “The combination of the cited references fails to teach or suggest systemically administering the compounds of Grundl or Frank as specified in the claims to treat a neurological disease, such as Parkinson's Disease (PD). The Office Action argues that each of Grundl and Frank discloses systemically administering the compounds disclosed therein. (See the Office Action on page 5 in the paragraph continuing from page 4 and on page 10 in the paragraph continuing from page 9.) However, as acknowledged in the Office Action, neither Grundl nor Frank teaches or suggests treating PD using the compounds disclosed therein.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Grundl et al. and Frank et al. teaches that the claimed compounds are CCR3 receptor antagonists. Grundl et al. teaches injectable solution composition containing instant compounds are transferred into injection vials or ampoules or infusion bottles i.e teaches that the compounds therein can be administered parenterally and meets systemic administration. Grundl et al. and Frank et al. teaches pharmaceutical composition comprising the compounds therein in the form of tablets, capsules, solution, and Grundl et al. and Frank teaches that the compounds therein are administered orally. Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, compounds therein in the form of tablets, capsules, solution, and Grundl et al. and Frank et al. teaches that the compounds therein can be administered orally. One of ordinary skill in the art would have been motivated to administer the composition containing effective amounts of the compounds taught by Grundl et al. to a subject with Parkinson’s disease by systemic administration such as orally or intravenously with reasonable expectation of success of treating cognitive impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; and the claimed compounds are CCR3 receptor antagonist.

Further, Applicant's remarks that "Figure 7 shows that Compound 1 does not cross the BBB at significant levels and, therefore, acts in a peripheral fashion. As such, the instant specification demonstrates that Compound 1 does not directly act on the CNS, and it overcomes difficulties that have caused the failure of many CNS disease-targeting pharmaceutical candidates. (Instant specification, "compound tissue distribution levels," pages 142-143). These results indicate that even systemic administration of a compound in a method as claimed, would be effective in treating a neurodegenerative disease, such as PD…….” Applicant's remarks have been considered. First, it is pointed out that as recited by the Applicant the "claimed compounds do not cross the BBB to a significant therapeutically effective amount with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s i.e effective amount that treat PD. Further Grundl in view of Wyss-Coray et al. render obvious instant method, administration of the same compounds systemically such as orally in therapeutically effective amounts will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration.
Applicant argues that “neither Grundl nor Frank teaches or suggests systemic administration of the compounds disclosed therein to treat PD. Indeed, none of Grundl and Frank even teaches or suggests that such administration would cause the compounds to reach the brain let alone act on the CNS to treat PD. 
The Office also does not explain why a skilled artisan would have reasonably predicted that the compounds that would not cross the BBB would be suitable for treating PD. Indeed, the instant specification shows that the instantly claimed compounds do not cross the BBB to a significant extent to be present in sufficient concentration to exert their effects in the CNS. (Instant Specification, Figure 6, "compound cerebrospinal fluid levels in mice," and page 142)……………the effects of the claimed CCR3 modulators on neurodegeneration 34 as disclosed in the instant specification would have been surprising and unexpected and these surprising results are sufficient to rebut the obviousness 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that “nonobviousness of a broader claim can be proven based on unexpected results of narrower scope if one having ordinary skill in the art can ascertain a trend in the exemplified data to reasonably extend the probative value of the data from the narrower scope of the data to the broader scope of the claims. In re Kollman, 595 F.2d 48, 56 (Fed. Cir. 1979). The claims are directed to methods of treating PD by systemically administering a compound of Formula 1 having specific substitutions in the R1, R2, R3, and R4 positions. The instant specification demonstrates the effects of Compound 1 in treating PD. Compound 1 is an antagonist of human CCR3. (See the first full paragraph on page 3 of the instant specification.) A person of ordinary skill in the art could have reasonably extrapolated the activity of Compound 1 to the additional compounds within the scope of Formula 1 as claimed in claim 1 based on the knowledge in the prior art……….” Applicant's remarks have been considered, but not found persuasive. The '836 Publication only provides that some of the compounds therein exhibit CCR3 inhibitory activity, and not the unexpected properties that Applicant is arguing. It is pointed out that any unexpected results have to be commensurate in scope 

2)	Claims 1-14, 16, 17, 18, 19-21, 22 are rejected under 35 U.S.C. 103 as being obvious over Frank et al. (US 8,742,115 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892).

	Frank et al. teach the instantly claimed co-crystals and salts of claims 1-5, 7-9 and 11 as a CCR3 inhibitor and compositions comprising the compounds and methods to treat diseases related with the CCR3-receptor (see abstract; columns 3-7).  All compounds encompass all stereo and optical isomers and racemates and mixtures thereof (see column 10, lines 4-15; addresses claim 10).  The co-crystal former can be selected from mucic acid, pamoic acid, nicotinic acid or L-lysine for example (see claim 1).  Diseases to be treated include rheumatoid arthritis, multiple sclerosis (results in motor impairment), age-related macular degeneration (see column 42, line 50 to column 43, line 20). The compounds can be combined with other active substances of formula 1 according the instantly claimed and as taught by Frank et al. (see column 44, last two lines to column 45, first four lines).  The compositions can comprise a pharmaceutical carrier, diluents, disintegrants, binders, lubricants (see column 46, first paragraph and claim 10; addresses components of the composition in claims 9 and 11-13) and glidant such as talc (see column 46, lines 56-57).  Excipients (i.e. diluents) include xylitol and mannitol for example (see column 47, lines 20-31; addresses claim 14). Pharmaceutical composition comprising the compounds therein in the form of tablets, solution is taught; oral administration is taught. See column 49-50, A), B), C), D); see column 46-48 for pharmaceutical forms. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e teaches that the compounds therein can be administered parenterally and meets systemic administration. See column 46, lines 37-44.

Frank et al. does not specifically teach the treatment of Parkinson’s disease employing the compounds therein, and the specific compositions of claims 11-14.
Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment. See abstract; claims. It is taught that the cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated. See paras [0029], [0034]. It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. See para [0066]; see claims.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat cognitive impairment associated with neurodegenerative condition such as Parkinson’s disease comprising administering systemically such as orally or intravenously the composition comprising the compounds taught by Frank et al. because 1) Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators, 2) and Frank et al. teaches that the claimed compounds are CCR3 receptor antagonists; Frank et al. teaches that the composition containing the compounds 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of claims 11-14 because Frank et al. teach that the composition can comprise a pharmaceutical carrier, diluents, disintegrants, binders, glidants and lubricants (see column 46, first paragraph and claim 10) such as xylitol and mannitol (see column 47, lines 20-31).  Thus, it is well within the skill of the art to make a pharmaceutical composition with reasonably expectation of success with the claimed compounds and components as claimed based on the information provided by Frank et al.
Further, it is pointed out that Frank et al., in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious systemic administration such as oral administration of the composition comprising the same compounds as instantly claimed to treat cognitive impairment in Parkinson’s disease, and administration of the compounds will treat motor impairment, reduce neuroinflammation, reduce weakness in the limbs, treat neurodegeneration, reduce the increase in the eosinophilis in the blood or tissues in Parkinson’s disease patients as in instant claims 16-21, since these are the properties of the compounds taught by Frank et al.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above under Grundl et al., and those found below.
Applicant argues that “Compound 1 (a compound of the invention), unexpectedly resulted in improving cognitive function and stimulating neurogenesis despite its inability to cross the BBB in significant concentrations.” Applicant’s arguments have been considered. Instant claims recite treating Parkinson’s disease. Frank et al. teach the instantly claimed co-crystals and salts of claims 1-5, 7-9 and 11 as a CCR3 inhibitor and compositions comprising the compounds and methods to treat diseases related with the CCR3-receptor (see abstract; columns 3-7).  Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. Frank in view of Wyss-Coray et al. render obvious to administer systemically such as orally or intravenously the composition comprising the compounds taught by Frank et al. i.e instant compounds to a subject with Alzheimer’s disease, Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with said diseases. Administration of the compounds will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. Further, it is also pointed out that any unexpected results have to be commensurate in scope with instant claims. Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.

Prior Art Made of Record:
US 20160208011 A1 …CCR3 antagonists for treating instant diseases;
US 20170319567 A1 …CCR3 antagonists, instant compounds for treating diseases;
US "20150105371", PTO-1449 CON of US 8,742,115 used in the above rejection
US 20130261307 ……instant compounds CCR3 inhibitors     
WO 2013149987……. instant compounds CCR3 inhibitors ….various diseases, includes multiple sclerosis, age-related macular degeneration; see pages 34-36         
US 20130261153……age-related macular degeneration     

Conclusion

Claims 1-14, 16-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number 571-272-2930.  The examiner can normally be reached on Monday-Friday 8.30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627